{¶ 25} I respectfully concur with the majority with regard to the cross-appeal, however, I concur in judgment only with its disposition of appellant's assigned error. While I agree with the rationale that adding individuals to the declaration page as named insureds removes the ambiguity in the term "you" as perceived by the Ohio Supreme Court inScott-Pontzer, I would not rely on case law concerning "Drive Other Car" endorsements in support thereof.
Key Summary Words
Contracts — Other — Insurance — Ambiguity — Automobile — Liability — Judgment — Summary.